Citation Nr: 0104418	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  99-20 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
amblyopia of the left eye.


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to March 
1966.  His claim comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a May 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the benefit sought on 
appeal.

The Board notes that on the veteran's July 1994 application, 
he listed "lower back -1988" under the claimed disability 
portion.  It is not clear whether this is a claim 
compensation or pension.  In any event, this matter is not 
currently before the Board as it has not been prepared for 
appellate review.  Therefore, the Board refers this matter to 
the RO for the appropriate action. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  In a decision dated August 1982 the Board denied service 
connection for amblyopia of the left eye.

3.  The evidence associated with the claims file subsequent 
to the Board's decision is new, and so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.

4.  The veteran's amblyopia of the left eye pre-existed 
service.  

5.  Pre-existing amblyopia of the left eye did not increase 
in severity or chronically worsen during service.


CONCLUSION OF LAW

1.  The Board's August 1982 decision denying entitlement to 
service connection for amblyopia of the left eye is final.  
38 U.S.C.A. §§ 7103(a), 7104(b) (West 1991); 38 C.F.R. 
§§ 20.1100, 20.1104 (2000).

2.  The evidence received subsequent to the Board's August 
1982 denial is new and material, and the requirements to 
reopen the claim of entitlement to service connection for 
amblyopia of the left eye have been met.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. §§ 3.156(a), 20.1105 (2000).

 3.  Pre-existing amblyopia of the left eye was not 
aggravated during active duty service. 38 U.S.C.A. §§ 1110, 
1111, 1131, 1132, 1153, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.306 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that all relevant facts have 
been properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by current law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §3(a), 
114 Stat. 2096, __ (2000).  In this regard, the Board notes 
that the veteran's service medical records were obtained and 
that the veteran was afforded a VA examination.  In addition, 
the Board notes that the veteran was afforded hearings before 
the RO in October 1981 and in February 2000.  Finally, the 
Board is unaware of any additional relevant records 
identified by the veteran that need to be obtained and 
associated with the claims file.  Therefore, the Board 
concludes that the VA has met its statutory duty to assist.

The veteran essentially requests that the Board reopen his 
claim of entitlement to service connection for amblyopia of 
the left eye on the basis that he has submitted new and 
material evidence not only sufficient to reopen his claim, 
but also sufficient to grant service connection.  The Board 
observes that the veteran's claim of entitlement to service 
connection for amblyopia of the left eye was first considered 
and originally denied in a May 1981 rating decision.  The 
veteran's claim was originally denied because there was no 
showing that the veteran's pre-existing amblyopia of the left 
eye, increased in severity or chronically worsened during 
service.  This decision was appealed to the Board, which 
affirmed the denial in an August 1982 decision.  

As a general rule, a decision by the Board is final unless 
the Chairman of the Board orders reconsideration of the 
decision.  See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1100(a).  
When the Board affirms a determination of the RO, that 
determination is subsumed by the final appellate decision.  
See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1104.  Once the 
Board's decision becomes final, absent submission of new and 
material evidence, the claim may not be reopened or 
readjudicated by the VA.  See 38 U.S.C.A. § 5108.  In this 
case, the veteran did not file a motion for reconsideration.  
Therefore, the Board's August 1982 decision is final and is 
not subject to revision on the same factual basis.  See 
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104 (a), 3.156, 20.302, 
20.1103.  However, if new and material evidence is presented 
or secured with regard to a claim that was disallowed, the 
Board must reopen the claim and review the former disposition 
of the claim.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. 
§§ 3.102, 3.156, 20.1105. 

Until recently, the method of reviewing a final decision 
based on new and material evidence was potentially a three-
step process.  See Elkins v. West, 12 Vet. App. 209, 214-19 
(1999).  First, the Board had to determine whether the 
evidence submitted since the prior decision was new and 
material.  If "the Board finds that no such evidence has 
been offered, that is where the analysis must end."  Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).  Second, if new and 
material evidence had been presented the claim was reopened 
and considered based upon all of the evidence of record to 
determine whether it was well grounded.  See Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  Third, if the claim was 
well grounded, the VA had a duty to assist in the development 
of the claim under 38 U.S.C. § 5107(a), and then readjudicate 
the claim on the merits on the basis of all evidence of 
record.  See Winters v. West, 12 Vet. App. 203, 206 (1999) 
(en banc), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).

However, recent legislation significantly impacted the "new 
and material" analysis, as well as claims for service 
connection in general.  On November 9, 2000 the President 
signed the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.SC. §§ 5100-5103A, 5106-7, and 5126), which 
removed the requirement that a veteran submit a well-grounded 
claim.  Consequently, the second step set forth above is no 
longer applicable.  

Nevertheless, the question of whether evidence is "new and 
material" is still analyzed under 38 C.F.R. § 3.156(a), 
using a different analysis.  The first step requires 
determining whether the newly presented evidence "bears 
directly and substantially upon the matter under 
consideration," i.e. whether it is probative of the issue at 
hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence 
is probative when it "tend[s] to prove, or actually proves 
an issue."  Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
(citing Black's Law Dictionary 1203 (6th ed. 1990)).  Second, 
the evidence must actually be shown to be "new," and not of 
record when the last final decision denying the claim was 
made.  See Struck v. Brown, 9 Vet. App. 145, 151 (1996).  In 
other words, the evidence cannot be cumulative or redundant.  
See 38 C.F.R. § 3.156(a).  The third final step of the 
analysis is whether the evidence "is so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998) (citing 38 C.F.R. § 3.156(a)).  This does not mean that 
the evidence warrants a revision of the prior determination.  
It is intended to ensure that the Board has all potentially 
relevant evidence before it.  See Hodge at 1363 (citing 
"Adjudication; Pensions, Compensation, Dependency: New and 
Material Evidence; Final Definition," 55 Fed. Reg. At 52274 
(1990)).  The credibility of the new evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all of three tests are satisfied, the claim must 
be reopened.

The Board's August 1982 decision denying service connection 
for amblyopia of the left eye relied on the veteran's service 
medical records and a VA examination dated April 1981.  The 
Board found that the veteran's service medical records, which 
noted the presence of amblyopia upon entering service, did 
not show any increase in severity of amblyopia of the left 
eye.  The VA examination again diagnosed the veteran with 
amblyopia ex anopsia and myopia of the left eye. The Board 
decision related that the presence of amblyopia and myopia of 
the left eye pre-existed service as they were in the nature 
of congenital or developmental abnormalities.

In the case at hand, additional evidence associated with the 
claims file since the Board's August 1982 denial of the 
veteran's claim for service connection includes: (1) 
statement from the veteran's representative; (2) statement 
from the veteran dated January 1999; (3) a letter from the 
Jeffrey A. Jungers, M.D., dated January 1999; and (4) 
veteran's testimony in a February 2000 hearing. 

The February 2000 testimony presented by the veteran 
contained a more thorough and complete description of the 
symptomatology experienced by him during and after service.  
The Board finds, as did the RO, that the veteran's testimony 
constitutes new and material evidence sufficient to reopen 
his claim of entitlement to service connection for amblyopia 
of the left eye.  The evidence supports the veteran's 
contention that he suffers from amblyopia of the left eye, 
and the evidence is neither cumulative nor redundant.  
Accordingly, the Board finds that the veteran submitted new 
and material evidence, and that his claim must be reopened.  

The next step is to determine whether the duty to assist has 
been satisfied.  In this regard, the Board notes that the 
veteran and his representative argued the claim on the merits 
and the veteran was provided with the applicable laws and 
regulations.  In addition he was invited to submit evidence 
to substantiate his claim for service connection.  The RO, 
while initially declining to reopen the claim, reopened the 
claims following the veteran's hearing and denied the claim 
on the basis that it was not well grounded.  As was 
previously stated, under recent changes in the law, this 
standard is no longer applicable and veterans are no longer 
required to submit a well-grounded claim. See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.SC. §§ 5100-
5103A, 5106-7, and 5126).  For the reason's just stated, the 
Board finds that the veteran will not be prejudiced by 
proceeding to a decision on the merits based on the evidence 
currently of record.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993); V.A.O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49, 747 (1992) ("if the appellant 
has raised an argument or asserted the applicability of a law 
or [Court] analysis, it is unlikely that the appellant could 
be prejudiced if the Board proceeds to decision on the matter 
raised").

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in line of duty or for aggravation of a 
preexisting injury in the active military, naval, or air 
service, during a period of war.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  When a veteran seeks service 
connection for a disability, due consideration shall be given 
to the supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled in service, except for 
defects, diseases, or infirmities noted at the time of 
entrance.  See 38 U.S.C.A. §§ 1111, 1132.  According to 
38 C.F.R. § 3.304(b), the term "noted" denotes only such 
conditions that are recorded in examination reports.  The 
existence of conditions prior to service reported by the 
veteran as medical history does not constitute a notation of 
such conditions, but it will be considered together with all 
the other material evidence in question as to commencement of 
the disease or disability.  See 38 C.F.R. §3.304(b)(1).  
Determinations of whether a condition existed pre-service 
should be "based on thorough analysis of the evidentiary 
showing and careful correlation of all material facts, with 
due regard to . . . manifestations, clinical course, and 
character of the particular injury or disease or residuals 
thereof."  Id.  

A preexisting disease will be presumed to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
In deciding an aggravation claim, after having determined the 
presence of a preexisting condition, the Board must determine 
whether there has been any measurable worsening of the 
disability during service and whether this worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet.App. 268, 271 (1993); Hensley v. Brown, 5 Vet.App. 155, 
163 (1993). 

With regard to the instant appeal, the pertinent facts 
follow.  Upon the veteran's entrance into service in March 
1963, an induction examination was performed.  In the Report 
of Medical History, the veteran indicated that he had "eye 
trouble" by checking the 'yes' box.  In the Report of 
Medical Examination, the attending physician performed an eye 
examination and noted that the veteran's visual acuity in the 
left eye was 20/400.  He was referred for an opthamology 
consultation.  The opthalmological consultation noted the 
same visual acuity in the left eye, 20/400.  The examiner 
further noted low grade esotropia and amblyopia ex anopsia 
due to hypermetrope.  In April 1963, the veteran was seen by 
an optometrist who noted a history of amblyopia of the left 
eye since early childhood and reported visual acuity in the 
left eye was 20/200 with the use of pinhole.  In March 1964, 
another ophthalmologic consultation was performed.  Amblyopia 
of the left eye was again noted and visual acuity was 20/400.  
Upon separation in March 1966, an examination was performed.  
The veteran again acknowledged eye trouble on the Report of 
Medical History.  The examiner noted visual acuity was 20/400 
in the left eye and myopia was noted in the summary of 
defects.  

The veteran was afforded a VA examination in April 1981.  The 
examination revealed amblyopia ex anopsia of the left eye.   
A January 1999 letter from the veteran's private physician, 
Dr. Junger, revealed that on exam there was small left 
esotropia and vision was 20/400 in that eye.  The physician 
further noted that the veteran had amblyopia.

Based on the foregoing evidence, the Board finds that the 
veteran service medical records clearly show that he entered 
service with amblyopia.  However, there is no evidence which 
shows that this preexisting disability increased in severity 
or chronically worsened during service.  In this regard the 
service medical records show no treatment for the veteran's 
amblyopia during service and the veteran's visual acuity upon 
entering and leaving service was 20/400, with some 
fluctuation, actually improvement, during service to 20/200.  

While the Board does not dispute the veteran's current 
disability, there is simply no evidence that demonstrates 
that the pre-existing amblyopia of the left eye was 
aggravated during service.  Therefore, service connection for 
amblyopia of the left eye must be denied.  In this case the 
Board finds and concludes that the preponderance of the 
evidence is against the veteran's claim.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
provisions of 38 U.S.C.A. § 5107(b), as amended, are not 
applicable, and the appeal is denied.


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for amblyopia of 
the left eye.

Service connection for amblyopia of the left eye is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

